SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

143
CA 16-00184
PRESENT: CENTRA, J.P., PERADOTTO, CURRAN, TROUTMAN, AND SCUDDER, JJ.


IN THE MATTER OF EASTBROOKE CONDOMINIUM
BY ITS BOARD OF MANAGERS ON BEHALF OF ALL
HOMEOWNERS AND BRIGHTON EASTBROOKE HOMEOWNERS,
PETITIONER-RESPONDENT,

                    V                                            ORDER

ELAINE AINSWORTH, ASSESSOR, AND BOARD OF
ASSESSMENT REVIEW OF TOWN OF BRIGHTON,
RESPONDENTS-APPELLANTS.

FOR REVIEW OF A TAX ASSESSMENT UNDER ARTICLE 7
OF THE REAL PROPERTY TAX LAW
(PROCEEDING NO. 1.)
----------------------------------------------
IN THE MATTER OF EASTBROOKE CONDOMINIUM
BY ITS BOARD OF MANAGERS ON BEHALF OF ALL
UNIT OWNERS, PETITIONER-RESPONDENT,

                    V

ELAINE AINSWORTH, ASSESSOR, AND BOARD OF
ASSESSMENT REVIEW OF TOWN OF BRIGHTON,
RESPONDENTS-APPELLANTS.

FOR REVIEW OF A TAX ASSESSMENT UNDER ARTICLE 7
OF THE REAL PROPERTY TAX LAW
(PROCEEDING NO. 2.)
----------------------------------------------
IN THE MATTER OF EASTBROOKE CONDOMINIUM
BY ITS BOARD OF MANAGERS ON BEHALF OF ALL
UNIT OWNERS, PETITIONER-RESPONDENT,

                    V

TOWN OF BRIGHTON BOARD OF ASSESSMENT REVIEW,
ASSESSOR OF TOWN OF BRIGHTON AND TOWN OF
BRIGHTON, RESPONDENTS-APPELLANTS.

FOR REVIEW OF A TAX ASSESSMENT UNDER ARTICLE 7
OF THE REAL PROPERTY TAX LAW
(PROCEEDING NO. 3.)
(APPEAL NO. 2.)


DAVIDSON FINK, LLP, ROCHESTER (THOMAS A. FINK OF COUNSEL), FOR
                                 -2-                           143
                                                         CA 16-00184

RESPONDENTS-APPELLANTS.

JACOBSON LAW FIRM, P.C., PITTSFORD (ROBERT L. JACOBSON OF COUNSEL),
FOR PETITIONER-RESPONDENT.


     Appeal from an amended modified order of the Supreme Court,
Monroe County (John J. Ark, J.), entered November 18, 2015. The
amended modified order granted in part the motion of petitioner to
modify an order and judgment entered March 27, 2015 to the extent of
designating owners entitled to refunds.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Villar v Howard, 126 AD3d 1297, 1300, affd 28 NY3d
74).




Entered:   February 10, 2017                    Frances E. Cafarell
                                                Clerk of the Court